Case: 14-50962      Document: 00513080269         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50962
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN ESTRADA-ZOLORZANO, also known as Keylor Estiven Aranjo-Perez,
also known as Estrada-Zolorzano, also known as Juan Carlos Estrada-
Zolorzano, also known as Juan Carlo Sosa, also known as Juan Carlos Eric
Zolorzano, also known as Juan Carlos Eric Estrada, also known as Jose
Manacel, also known as Juan Carlos Eric Estrada-Zolorzano, also known as
Juan Carlos Eric Zolorzano-Estrada, also known as Bairon Estrada,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CR-168-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Estrada-Zolorzano
presents an argument that he concedes is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224, 228, 235 (1998), which held that convictions used


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50962   Document: 00513080269     Page: 2   Date Filed: 06/16/2015


                                No. 14-50962

to enhance a sentence under 8 U.S.C. § 1326(b)(2) need not be set forth in the
indictment. Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                      2